 

Exhibit 10.21

Amendment No. 8 to Sublease

This Amendment No. 8 (the “Eighth Amendment”) is effective as of January 1, 2017
(the “Eighth Amendment Effective Date”) by and between Silver Creek
Pharmaceuticals (“Subtenant”) and FibroGen, Inc. (“FibroGen”).  This Eighth
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as previously amended (the “Prior
Amendments”).  Subtenant and FibroGen shall be referred to individually herein
as a “Party”, and collectively as, the “Parties”.

Whereas, Subtenant is presently subletting certain office and laboratory space;
and

Whereas, Subtenant wishes to continue to sublease certain designated office and
laboratory space from FibroGen in the 409 Building; and

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
Eighth Amendment shall have the meaning ascribed to them in the Sublease as
amended by the Prior Amendments.

 

(2)

Section 3.2 of the Sublease is hereby deleted in its entirety and replaced with
the following:

“3.2 This Sublease will expire on December 31, 2017 (“Expiration Date”) unless
offered an extension to the Sublease no later than thirty (30) days in advance
of the Expiration Date.”

 

(3)

Section 4.1 of the Sublease is hereby amended with the following:

“4.1 Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the Subleased
Premises according to the following Schedule:

 

Months

Rent/Sq.Ft./Mo.

Total Sq. Ft.

Amount/Mo.

September 1, 2010-January 31, 2011
(Lab/Office)

$6.80

761.00

$5,174.80

February 1, 2011-April 30, 2011
(Lab/Office)

$6.80

1271.00

$8,642.80

May 1, 2011-June 14, 2011
(Lab/Office)

$6.80

1354.00

$9,207.20

June 15, 2011-July 31, 2011
(Lab/Office/Vivarium)

$6.50/Vivarium
$6.80/Office/Lab

348.33
1354.00
Total Sq. Ft.
1738.33

$2,264.15
$9,207.20
Total Amt./Mo.
$11,471.35

August 1, 2011-August 7, 2011
(Lab/Office/Vivarium)

$6.50/Vivarium
$6.80/Office/Lab

348.33
1354.00
Total Sq. Ft.
1715.33

$511.28
$2,079.00
Total Amt.
$2,590.28

August 8, 2011-August 31, 2011*
(Lab/Office/Vivarium)

$6.50/Vivarium
$6.60/Office/Lab

348.33
1367.00
Total Sq. Ft.
1715.33

$1,752.87
$6,984.96
Total Amt.
$8,737.83

 

--------------------------------------------------------------------------------

 

September 1, 2011-December 14, 2013
(Lab/Office/Vivarium)

$6.50/Vivarium
$6.60/Office/Lab

348.33
1367.00
Total Sq. Ft.
1715.33

$2,264.15
$9,022.20
Total Amt./Mo.
$11,286.35

December 15, 2013-December 31, 2015
(Lab/Office/Vivarium)

$6.50/Vivarium
$6.60/Office/Lab

511.33
1367.00
Total Sq. Ft.
1878.33

$3,323.65
$9,022.20
Total Amt./Mo.
$12,345.85

January 1, 2016-December 31, 2016
(Lab/Office/Vivarium)

$7.26

1878.33

$13,636.68

January 1, 2017-December 31, 2017
(Lab/Office/Vivarium)

$7.41

1878

$13,916.00

*Note: Pro-Rated Rent Payment”

 

(4)

This Eighth Amendment, together with the Sublease, as amended by the Prior
Amendments, contains the entire understanding of the Parties with respect to the
subject matter hereof.  Except as otherwise provided herein and in the Prior
Amendments, the Sublease has not been modified or amended and remains in full
force and effect.  All express or implied agreements and understandings that
conflict with the terms of this Eighth Amendment, either oral or written,
heretofore made with respect to subject matter herein are expressly superseded
by this Eighth Amendment.

 

(5)

This Eighth Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.  Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf) (or similar format), each of which shall be
binding when sent.

In Witness Whereof, the Parties have executed this Eighth Amendment to the
Sublease as of the Eighth Amendment Effective Date.

 

FibroGen, Inc.

 

Silver Creek Pharmaceuticals

 

 

 

By:

/s/ Pat Cotroneo  

 

By:

/s/ John Mulroy 

Name:

 Pat Cotroneo 

 

Name:

 John Mulroy 

Title:

 CFO

 

Title:

 Vice-President

Date:

 10/10/2016 

 

Date:

 10/5/2016 

 

2